Turney, J.,
delivered the opinion of the court.
Plaintiff in. error was indicted in the Criminal Court of Rutherford county for larceny, and for receiving property knowing it to have been stolen.
There are two counts. The first is for stealing the property and money of Sam. O’Brien, and, also, for stealing the property and money of Thomas Cor-bitt. The second is for receiving the property and money of Sam. O’Brien, and for receiving the property and money of Thomas Corbitt, knowing them to have been stolen.
*499There was conviction, and motion in arrest of judgment.
The judgment should have been arrested.
Each count avers • two separate and distinct offenses.
Every larceny includes a trespass to the person or property of the owner of the thing stolen. A larceny of the property of • O’Brien was no trespass to the person or property of Corbitt, and vice versa.
It appears that while the jury was considering its verdict, one of the jurors stated to his fellows “that the prisoner had heretofore stolen sheep, money and other things from his father.” Such conduct on the part of a juror is quite reprehensible, and will always prejudice the accused. Courts should distinctly charge juries in criminal cases that they must look alone to the testimony adduced in the evidence before them on the trial, and should not permit one of their number to communicate to them any fact in his knowledge not deposed to in court.
Arrest the judgment and remand the prisoner.-